Name: 2003/420/ECSC: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the financial year 2001
 Type: Decision
 Subject Matter: business organisation;  budget;  European construction
 Date Published: 2003-06-16

 Avis juridique important|32003B04202003/420/ECSC: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the financial year 2001 Official Journal L 148 , 16/06/2003 P. 0102 - 0102 Official Journal 064 E , 12/03/2004 P. 0268 - 0269European Parliament Decisionof 8 April 2003concerning discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the financial year 2001(2003/420/ECSC)THE EUROPEAN PARLIAMENT,having regard to the report of the Court of Auditors on the financial statements of the ECSC as at 31 December 2001(1),having regard to the Court of Auditors' Annual Report and Statement of Assurance concerning the ECSC for the financial year 2001, together with the Commission's replies (C5-0556/2002)(2),having regard to the ECSC Treaty and, in particular, Article 78g thereof,having regard to Rules 93 and 93a of and Annex V to its Rules of Procedure,having regard to the Council Recommendation of 7 March 2003 (C5-0087/2003),having regard to the report of the Committee on Budgetary Control (A5-0068/2003),1. Grants discharge to the Commission in respect of the implementation of the budget of the ECSC on the basis of the figures shown in the annex below relating to the implementation of the ECSC operating budget for the 2001 financial year;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the European Investment Bank and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 158, 3.7.2002, p. 2.(2) OJ C 302, 5.12.2002.